Citation Nr: 1605426	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-38 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss, to include consideration of an extraschedular rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993 and from December 1996 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).  In January 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In May 2012, the Board denied the Veteran's claim for a compensable disability rating for bilateral hearing loss.  

In November 2013, the Veteran advised the Board that he wished to have his May 2012 Board decision, which denied the issue currently on appeal, vacated pursuant to the settlement agreement in the case of National Org. of Veterans Advocates, Inc., v. Secretary of Veterans Affairs, 725 F.3d 1312   (Fed. Cir. 2013), and requested to be scheduled for a new hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In June 2014, the Board vacated the May 2012 Board decision and remanded the case to schedule a new Travel Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board remanded this case to schedule a Travel Board hearing.  A review of the claims file demonstrates that the Veteran has not been afforded a Travel Board hearing.  The claims file does not contain any documentation regarding a new hearing.  As such, the Board finds that the RO did not comply with the directives of the June 2014 remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Provide him and his representative notice of the date, time, and location of the hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




